Title: From Thomas Jefferson to James Walker, 25 March 1803
From: Jefferson, Thomas
To: Walker, James


          
            Sir 
                     
            Monticello Mar. 25. 1803.
          
          I find it to be the opinion of mr Lilly that having hired an extraordinary force for the year he shall be able to compleat the canal for my mill this summer. I have contracted with mr Hope to build the mill houses for both the small & large mills. the smaller one he will begin immediately. I must therefore ask of you to come over without delay and mark out the site of both. if you come before Tuesday I shall be at home, if afterwards apply to mr Lilly my manager here who will send for mr Hope and both of them will attend you on the ground. Accept my best wishes.
          
            Th: Jefferson
          
        